DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The “U.S. Patents” and “U.S. Patent Application Publications” sections of the information disclosure statement (IDS) submitted on 12/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these sections of the information disclosure statement are being considered by the examiner.

The “Non-Patent Literature Documents” section of the information disclosure statement submitted on 12/07/2020 fails to comply with the provisions of 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document, each non-patent literature publication (NPL) or that portion which caused it to be listed, and all other information or that portion which caused it to be listed.  
Four NPL documents are cited on the IDS, but only three documents labelled NPL were electronically filed on 12/07/2020.  These documents have 2, 7, and 16 pages, respectively.  
Further, only the 16-page document bears any resemblance to what it purports to be: “A review of TRIZ, and its benefits and challenges in practice.”  However, on the first page only the abstract of that article is provided, not the 8 pages cited in the IDS (i.e., pages 30-37).  
The IDS has been placed in the application file, but the NPL information referred to therein has not been considered as to the merits.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Title
The title of the invention is not descriptive and is objected to.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:  AUTOMATING SOLUTION PROMPTS BASED UPON SEMANTIC REPRESENTATION

Drawings
Figures 1 and 2 are objected to as follows: Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Specification paragraph [0003] describes “The Theory of Inventive Problem Solving (TRIZ) described by G. S. Altshuller is known for solving technical problems in order to propose inventive solutions therefor. (See, e.g., Creativity As an Exact Science (ISBN-13: 978-0677212302), which is incorporated herein by reference in its entirety). . . .  The TRIZ approach to problem solving is illustrated in FIG. 1 and is generally identified by reference numeral 50.”
Specification paragraph [0006] describes “Referring now to FIG. 2, which illustrates a process 100 for analyzing a text-based query 150 and finding relevant documents from a document database using a neural network based Artificial Intelligence as described in U.S. Pat. No. 8,548,951, which is incorporated herein by reference in its entirety.”
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-14, 19, 22-28, 33, and 36-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5, 19, and 33 recite the limitation “wherein the generated numerical score for each respective Specific Solution Prompt in the second list of Solution Prompts”.  There is insufficient antecedent basis for this limitation in the claim.  The remaining claims are rejected due to their dependency on either of claims 5, 19, or 33.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 15-22, 24, 29-36, 38, and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trenkov et al. (US 2016/0004793 A1, cited in Applicant’s IDS filed 12/07/2020, hereinafter “Trenkov”).

Regarding claim 1, Trenkov teaches
A method, implementable on a machine having at least one processor capable of communication with one or more non-transitory computer readable storage media, the machine capable of communicating via an electronic communications network, of analyzing one or more of a perceived or technical problem, or a proposed solution, and proposing a result, the method comprising: 
receiving a first query describing the one or more perceived or technical problem, or proposed solution, as an input (155) [Trenkov, ¶¶ 0035 & 0042, user enters a description of a system problem under consideration]; 
retrieving (180) from a document archive (135) of the one or more non-transitory computer readable storage media, one or more documents that are most closely semantically related to the first query (155) [Trenkov, ¶ 0108, match it with relevant answers]; 
obtaining (220), via a result set summarizer (190), a set of concept terms that are derived from each of the first query (155) and the retrieved one or more semantically related documents (180) [Trenkov, ¶¶ 0105 & 0108, ontology data model knowledge is updated from user searches and relevant answers, which corresponds to “concept terms”]; 
providing a first list of generic Solution Prompts (260), each of which generic Solution Prompt thereof includes a placeholder for insertion of a word or phrase from the set of concept terms (220) [Trenkov, ¶¶ 0040 & 0043, apply TRIZ principles to identify analogous solutions and generic solutions]; and, 
applying a morphological analysis process to combine (270) the first list of generic Solution Prompts (260) with the obtained set of concept terms (220) so as to create a second list of Specific Solution Prompts (280) [Trenkov, ¶¶ 0062 & 0063. Integrate generic solutions with domain-specific solutions by the intelligent ontology-driven data model].

Regarding claim 2, Trenkov teaches the method of claim 1 further comprising: analyzing each respective Specific Solution Prompt of the second list of Specific Solution Prompts for relevance to the first query; generating a numerical score for each respective Specific Solution Prompt of the second list of Specific Solution Prompts based on the relevance; and, applying the generated numerical score (350) so as to prioritize each respective Specific Solution Prompt of the second list of Specific Solution Prompts. (300) [Trenkov, ¶ 0101].

Regarding claim 3, Trenkov teaches the method of claim 2, wherein the generated numerical score (350) for each respective Specific Solution Prompt of the second list of Specific Solution Prompts is based on one or more of: a first score (340) comprising a number of relevant documents returned from the document archive as a result of a second query performed using each of the respective specific Solutions Prompts from the second list of Specific Solution Prompts; and, a second score (330) comprising a number of documents common to a first portfolio and a second portfolio, wherein, the first portfolio (290) comprises a predefined number of most relevant documents returned from the document archive by the first query, and wherein, the second portfolio (310) comprises a predefined number of most relevant documents returned from the document archive as a result of the second query [Trenkov, ¶ 0101, top-k].

Regarding claim 4, Trenkov teaches the method of claim 3, wherein the predefined number of most relevant documents in each of the first and second portfolio is user definable [Trenkov, ¶¶ 0101 & 0102, search engine].

Regarding claim 5, Trenkov teaches the method of claim 1, wherein the generated numerical score for each respective Specific Solution Prompt in the second list of Solution Prompts is obtained by algorithmically combining the first score and the second score [Trenkov, ¶ 0101].

Regarding claim 6, Trenkov teaches the method of claim 1, wherein the first list of generic Solution Prompts includes one or more Solution Prompts based on TRIZ [Trenkov, ¶ 0040].

Regarding claim 7, Trenkov teaches the method of claim 6, wherein the list of generic solution prompts includes one or more of: 40 Inventive Principles based on TRIZ, a list of separation techniques, 76 Standard Solutions, and Altshuller's Laws of Evolution [Trenkov, ¶ 0040].

Regarding claim 8, Trenkov teaches the method of claim 5, further comprising prioritizing, from largest to smallest, each of the respective Specific Solution Prompts in the second list of Specific Solution Prompts according to the generated numerical score [Trenkov, ¶ 0101].

Regarding claim 10, Trenkov teaches the method of claim 8, wherein one or more of the prioritized Specific Solution Prompts are selectable and displayable to a display device [Trenkov, Figure 3].

	Claims 15-22, 24, 29-36, 38 & 43-45 correspond to claims 1-8 & 10, respectively, and are rejected for the same reasons discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 11-14, 23, 25-28, 37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Trenkov in view of “jcolibri2: A Framework for Building Case-based Reasoning Systems” by Recio-Garcia et al. (published in 2014, hereinafter “Recio-Garcia”).

	Regarding claim 9, Trenkov teaches the method of claim 5, but does not explicitly teach further comprising associating a probability with each respective Specific Solution Prompt in the second list of Specific Solution Prompts, the probability comprising a ratio of the generated numerical score for each respective Specific Solution Prompt in the second list of Specific Solution Prompts and a sum of the generated numerical score for all of the Specific Solution Prompts in the second list of Specific Solution Prompts.

	However, Recio-Garcia teaches further comprising associating a probability with each respective Specific Solution Prompt in the second list of Specific Solution Prompts, the probability comprising a ratio of the generated numerical score for each respective Specific Solution Prompt in the second list of Specific Solution Prompts and a sum of the generated numerical score for all of the Specific Solution Prompts in the second list of Specific Solution Prompts [Recio-Garcia, § 4.2, page 137, recommender prediction from scoring].

	Trenkov and Recio-Garcia are anolgous art because they are in the same field of endeavor, case-based reasoning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the predictive model and scoring techniques of Recio-Garcia with the TRIZ analysis taught by Trenkov as TRIZ is a case-based reasoning strategy.

	Regarding claim 11, the combination of Trenkov and Recio-Garcia teaches the method of claim 9, wherein one or more Specific Solution Prompts having an associated probability satisfying predetermined criteria are selectable from among the second list of Specific Solution Prompts and displayable to a display device [Recio-Garcia, § 4.2, page 137, recommender prediction from scoring].

Regarding claim 12, the combination of Trenkov and Recio-Garcia teaches the method of claim 11, wherein the predetermined criteria is one or more user definable thresholds, wherein, when one or more Specific Solution Prompts has an associated probability greater than or equal to a first threshold, the Specific Solution Prompts having the associated probability greater than or equal to the first threshold are selectable and displayable to the display device one or more times, and wherein, when one or more Specific Solution Prompts has an associated probability lower than a second threshold, the Specific Solution Prompts having the associated probability lower than the second threshold are selectable and displayable to the display device [Recio-Garcia, page 135, Figures 7 & 8].

Regarding claim 13, the combination of Trenkov and Recio-Garcia teaches the method of claim 9, wherein the one or more of the Specific Solution Prompts having an associated probability are randomly selectable and displayable to a display device [Recio-Garcia, page 135, Figures 7 & 8].

Regarding claim 14, the combination of Trenkov and Recio-Garcia teaches the 
method of claim 13, wherein when a Specific Solution Prompt is randomly selected and displayed to the display device, a next random Specific Solution Prompt that has not been previously selected and displayed to the display device, is selected and displayed to the display device [Recio-Garcia, page 135, Figures 7 & 8].

	Claims 23, 25-28, 37 & 39-42 correspond to claims 9 & 11-14, respectively, and are rejected for the same reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        05/22/2022